Exhibit 10.1

 

SILICON LABORATORIES INC.

2009 STOCK INCENTIVE PLAN

 

MARKET STOCK UNITS GRANT NOTICE AND
GLOBAL MARKET STOCK UNITS AWARD AGREEMENT

 

Silicon Laboratories Inc., a Delaware corporation (the “Company”), pursuant to
its 2009 Stock Incentive Plan, as amended and restated (the “Plan”), hereby
grants to the holder listed below (the “Participant”), an award (the “Award”) of
Market Stock Units (the “Units”), each of which is a bookkeeping entry
representing the equivalent in value of one (1) Share, on the terms and
conditions set forth herein and in the Global Market Stock Units Award Agreement
attached hereto (the “Award Agreement”), including any country-specific terms
and conditions set forth in an addendum to such agreement (the “Addendum”) the
Plan, which are incorporated herein by reference.  Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Grant Notice and the Award Agreement.

 

Participant:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Target Number of Units:

 

 

 

 

 

Maximum Number of Units:

 

200% of the Target Number of Units, subject to adjustment as provided by the
Award Agreement.

 

 

 

Start Date:

 

[Insert First Date of First Fiscal Year of Performance Period]

 

 

 

End Date:

 

[Insert Last Date of Third Fiscal Year of Performance Period]

 

 

 

Performance Period:

 

The three fiscal years of the Company beginning on the Start Date and ending on
the End Date, subject to Section 9.1 of the Award Agreement.

 

 

 

Performance Criteria:

 

The Relative TSR Percentile, determined in accordance with Section 2 of the
Award Agreement.

 

 

 

Relative Return Factor:

 

For each Performance Period, a percentage equal to (i) 0% if the Relative TSR
Percentile is less than 25%, (ii) 50% if the Relative TSR Percentile is equal to
25% or (iii) if the Relative TSR Percentile is greater than 25%, then the sum of
50% plus the product of (a) 2 multiplied by (b) the difference of (x) the
Relative TSR Percentile minus (y) 25%, as illustrated by Appendix A.

 

 

 

Earned Units:

 

The number of Earned Units, if any (not to exceed the Maximum Number of Units),
shall equal the product of (i) the Target Number of Units and (ii) the Relative
Return Factor determined for the Performance Period, as illustrated by Appendix
A.

 

--------------------------------------------------------------------------------



 

Vesting Date:

 

[INSERT DATE — January 31 following the End Date], except as otherwise provided
by the Award Agreement.

 

 

 

Vested Units:

 

Provided that the Participant’s Service (as defined in Section 5.1 of the Award
Agreement) has not terminated prior to the Vesting Date (except as otherwise
provided by the Award Agreement), the Earned Units, if any, shall become Vested
Units on the Vesting Date.

 

 

 

Settlement Date:

 

For each Vested Unit, except as otherwise provided by the Award Agreement, a
date occurring no later than ten (10) days following the Vesting Date.

 

By his or her signature below or by electronic acceptance or authentication in a
form authorized by the Company, the Participant agrees to be bound by the terms
and conditions of the Plan, the Award Agreement, including the Addendum, and
this Grant Notice.  The Participant has reviewed the Award Agreement, the
Addendum, the Plan and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Award Agreement,
the Addendum and the Plan.  The Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or relating to the Units.

 

SILICON LABORATORIES INC.

 

PARTICIPANT

 

 

 

 

 

By:

 

 

By:

 

 

Print Name:

 

 

Print Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

Address:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

APPENDIX A

 

ILLUSTRATION OF RELATIVE RETURN FACTOR AND RESULTING NUMBER OF EARNED UNITS

 

Relative TSR Percentile

 

Relative Return
Factor

 

Earned Units
(Per 1,000 Target Units)

 

100%

 

200.0

%

2,000

 

90%

 

180.0

%

1,800

 

80%

 

160.0

%

1,600

 

70%

 

140.0

%

1,400

 

60%

 

120.0

%

1,200

 

50%

 

100.0

%

1,000

 

40%

 

80.0

%

800

 

30%

 

60.0

%

600

 

25%

 

50.0

%

500

 

Less than 25%

 

0.0

%

0

 

 

--------------------------------------------------------------------------------



 

APPENDIX A CONTINUED

 

ILLUSTRATIONS OF CALCULATION OF TSR FOR THE COMPANY OR A GIVEN BENCHMARK COMPANY

 

Assumptions:

 

 

 

 

 

 

 

 

 

 

 

Average Per Share Closing Price (beginning)

 

 

 

$

36.87

 

Average Per Share Closing Price (ending)

 

 

 

$

46.02

 

 

 

 

 

 

 

Computations:

 

 

 

 

 

 

 

 

 

 

 

TSR

 

((46.02 / 36.87) - 1) x 100

 

24.82

%

 

2

--------------------------------------------------------------------------------



 

APPENDIX B

 

ILLUSTRATION OF ADJUSTMENT TO AVERAGE PER SHARE CLOSING PRICE
TO REFLECT ASSUMED REINVESTMENT OF CASH DIVIDENDS AND DISTRIBUTIONS

 

1.                                      Assumptions:

 

·                  For the purposes of this illustration only, the averaging
periods for determination of the Average Per Share Closing Price and the Average
Closing Index Value are assumed to be the 30-day periods ending on the first day
of the Performance Period and the last day of the Performance Period.

 

·                  The company declares and pays a quarterly cash dividend of
$0.20 per share throughout all periods relevant to this illustration, with
ex-dividend dates occurring each year on or about March 28, June 28,
September 28 and December 28.

 

·                  On the ex-dividend date, the dividend paid is reinvested to
purchase an additional fractional share.

 

·                  The Performance Period begins on January 1, 2XX1 and ends on
December 31, 2XX3

 

2.                                      Calculate Average Per Share Closing
Price at the beginning of the Performance Period.

 

On the ex-dividend date occurring on December 28, 2XX0, assume that the dividend
of $0.20 paid on one share is reinvested.  Compute an adjusted Average Per Share
Closing Price.  Assume only for simplicity of illustration that there are only
five trading days during the 30-day period ending 01/01/2XX1.

 

Trading Day

 

Closing Price

 

Dividend Paid

 

Shares
Purchased

 

Accumulated
Shares

 

Total
Accumulated
Value

 

12/24/2XX0

 

$

37.26

 

 

 

 

 

1.000

 

$

37.26

 

12/26/2XX0

 

$

37.32

 

 

 

 

 

1.000

 

$

37.32

 

12/27/2XX0

 

$

37.44

 

 

 

 

 

1.000

 

$

37.44

 

12/28/2XX0

 

$

37.67

 

$

0.20

 

.0053

 

1.0053

 

$

37.87

 

12/31/2XX0

 

$

37.43

 

 

 

 

 

1.0053

 

$

37.63

 

 

 

 

Average Per Share Closing Price with Dividends Reinvested

 

$

37.50

 

 

3.                                      Calculate Accumulated Shares During the
Performance Period.

 

On each ex-dividend date during the Performance Period, assume that the dividend
of $0.20 paid on one share is reinvested, and the fractional share is added to
the 1.0053 accumulated shares determined during the initial averaging period.

 

Ex-Dividend Date

 

Closing Price

 

Dividend Paid

 

Shares Purchased

 

Accumulated Shares

 

03/28/2XX1

 

$

31.13

 

$

0.20

 

.0064

 

1.0117

 

06/28/2XX1

 

$

36.46

 

$

0.20

 

.0055

 

1.0172

 

09/28/2XX1

 

$

31.08

 

$

0.20

 

.0064

 

1.0236

 

12/28/2XX1

 

$

23.67

 

$

0.20

 

.0084

 

1.0320

 

03/28/2XX2

 

$

26.96

 

$

0.20

 

.0074

 

1.0394

 

06/28/2XX2

 

$

38.75

 

$

0.20

 

.0052

 

1.0446

 

09/28/2XX2

 

$

46.49

 

$

0.20

 

.0043

 

1.0489

 

12/28/2XX2

 

$

47.97

 

$

0.20

 

.0042

 

1.0531

 

03/28/2XX3

 

$

47.72

 

$

0.20

 

.0042

 

1.0573

 

06/28/2XX3

 

$

43.50

 

$

0.20

 

.0046

 

1.0619

 

09/28/2XX3

 

$

37.55

 

$

0.20

 

.0053

 

1.0672

 

12/28/2XX3

 

$

46.13

 

$

0.20

 

.0043

 

1.0715

 

 

--------------------------------------------------------------------------------



 

4.                                      Calculate Average Per Share Closing
Price at the end of the Performance Period.

 

On the ex-dividend date occurring on December 28, 2XX3, assume that the dividend
of $0.20 paid on one share is reinvested, and the fractional share is added to
the 1.0672 accumulated shares determined through the last ex-dividend date prior
to the final averaging period.  Compute an adjusted Average Per Share Closing
Price.  Assume only for simplicity of illustration that there are only seven
trading days during the 30-day period ending 12/31/2XX3.

 

Trading Day

 

Closing Price

 

Dividend Paid

 

Shares
Purchased

 

Accumulated
Shares

 

Total
Accumulated
Value

 

12/22/2XX3

 

$

46.93

 

 

 

 

 

1.0672

 

$

50.08

 

12/23/2XX3

 

$

46.45

 

 

 

 

 

1.0672

 

$

49.57

 

12/27/2XX3

 

$

46.55

 

 

 

 

 

1.0672

 

$

49.68

 

12/28/2XX3

 

$

46.13

 

$

0.20

 

.0043

 

1.0715

 

$

49.43

 

12/29/2XX3

 

$

46.11

 

 

 

 

 

1.0715

 

$

49.41

 

12/30/2XX3

 

$

46.28

 

 

 

 

 

1.0715

 

$

49.59

 

12/31/2XX3

 

$

46.02

 

 

 

 

 

1.0715

 

$

49.31

 

 

 

Average Per Share Closing Price with Dividends Reinvested

 

$

49.58

 

 

2

--------------------------------------------------------------------------------



 

SILICON LABORATORIES INC.

2009 STOCK INCENTIVE PLAN

 

GLOBAL MARKET STOCK UNITS AWARD AGREEMENT

 

Silicon Laboratories Inc. (the “Company”) has granted to the Participant named
in the Market Stock Units Grant Notice (the “Grant Notice”) to which this Market
Stock Units Award Agreement (this “Award Agreement”) is attached an Award
consisting of Market Stock Units (the “Units”) subject to the terms and
conditions set forth in the Grant Notice and this Award Agreement, including any
country-specific terms and conditions set forth in an addendum to such agreement
(the “Addendum”).  The Award has been granted pursuant to the Silicon
Laboratories Inc. 2009 Stock Incentive Plan, as amended and restated (the
“Plan”), as amended to the Grant Date, the provisions of which are incorporated
herein by reference.

 

Unless otherwise defined herein or in the Grant Notice, capitalized terms shall
have the meanings assigned under the Plan.

 

1.             THE AWARD.

 

The Company hereby awards to the Participant the Target Number of Units set
forth in the Grant Notice, which, depending on the extent to which a Performance
Goal (as described by Plan) is attained during the Performance Period, may
result in the Participant earning as little as zero (0) Units or as many as the
Maximum Number of Units.  Subject to the terms of this Award Agreement and the
Plan, each Unit, to the extent it is earned and becomes a Vested Unit,
represents a right to receive one (1) share of Common Stock (a “Share”) on the
Settlement Date.  Unless and until a Unit has been determined to be an Earned
Unit and has vested and become a Vested Unit as set forth in the Grant Notice,
the Participant will have no right to settlement of such Units.  Prior to
settlement of any Units, such Units will represent an unfunded and unsecured
obligation of the Company.

 

2.             MEASUREMENT OF PERFORMANCE CRITERIA.

 

The components of Performance Criteria shall be determined for the Performance
Period in accordance with the following:

 

2.1          “Benchmark Companies” mean, other than the Company, (x) the
companies included in the Philadelphia Semiconductor Sector Total Return Index
(NASDAQ OMX: XSOX) (the “Index”) as of the Start Date and (y) any additional
companies not included in the Index that are designated as peer companies by the
Committee in connection with setting the compensation of the Company’s
executives for the first fiscal year of the Performance Period.  Benchmark
Companies shall exclude any companies that are not publicly-traded (whether due
to completed acquisition, dissolution or other event) for the entire Performance
Period.  In the event of a completed merger between two Benchmark Companies
during the Performance Period, the Benchmark Company with the higher reported
revenue for the four fiscal quarters preceding the closing of such acquisition
shall be included as a Benchmark Company and the other company shall not be a
Benchmark Company.  The Committee shall retain the discretion to make
adjustments to the Benchmark Companies, including without limitation, to address
any fundamental change that takes place with respect to a Benchmark Company.

 

2.2          “Relative TSR Percentile” means the percentile (rounded to the
nearest whole percentile) reflecting the Company’s rank by comparing the
Company’s TSR relative to the TSR of the Benchmark Companies as set forth below:

 

--------------------------------------------------------------------------------



 

Relative TSR Percentile = 1 – [(R-1)/(N-1)]

 

where

 

“R” represents the Company’s ranking when the TSR of the Company and the
Benchmark Companies are ranked from highest to lowest TSR.

 

“N” represents the number of Benchmark Companies, plus the Company.

 

For example, if there are 24 Benchmark Companies, and the Company ranked 7th
highest, the Relative TSR Percentile would be 75%.  The calculation would be
0.75=1-[(7-1)/(25-1)].

 

2.3          “TSR” with respect to any company means the percentage point
increase or decrease in (a) the Average Per Share Closing Price for such company
for the 30-day period ending on the last day of the Performance Period over
(b) the Average Per Share Closing Price for such company for the 30-day period
ending on the first day of the Performance Period.

 

2.4          “Average Per Share Closing Price” with respect to any company means
the average of the daily closing prices per share as reported on the company’s
primary stock market for all trading days falling within an applicable 30-day
period described in Section 2.1.  The Average Per Share Closing Price shall be
adjusted in each case to reflect an assumed reinvestment, as of the applicable
ex-dividend date, of all cash dividends and other cash distributions (excluding
cash distributions resulting from share repurchases or redemptions by the
company) paid to stockholders, as applicable, during the 30-day period ending on
the first day of the Performance Period and during the Performance Period.  The
method of adjustment of the Average Per Share Closing Price to reflect the
assumed reinvestment of cash dividends and other cash distributions to
stockholders is illustrated in Appendix B to the Grant Notice.  In the event of
any stock dividend, stock split, combination or exchange of shares, merger,
consolidation or other distribution of assets to stockholders, or any other
change affecting the shares or the price of the shares, the Committee shall make
such adjustments to the Average Per Share Closing Price, if any, as the
Committee in its discretion may deem appropriate to reflect such change.

 

3.             COMMITTEE CERTIFICATION OF EARNED UNITS.

 

3.1          Level of Performance Criteria Attained.  On or before the Vesting
Date following completion of the Performance Period, the Committee shall
determine and certify in writing for the Performance Period (i) the level of
attainment of the Performance Criteria during such Performance Period, (ii) the
resulting Relative Return Factor for such Performance Period and (iii) the
number of Units which have become Earned Units for such Performance Period, and
(b) the total number of Units which have become Earned Units for the entire
Performance Period.  Except as set forth herein, the Committee may not increase
the number of Units that may be eligible to become Earned Units to a number that
is greater than the number of Earned Units determined in accordance with the
foregoing sentence.  The Committee retains the sole discretion to reduce the
number of Units that would otherwise be eligible to become Earned Units based on
the attainment level of the Performance Criteria.

 

3.2          Adjustment for Leave of Absence or Part-Time Work.  Unless
otherwise required by law or Company policy, if the Participant takes a leave of
absence or commences working on a part-time basis during the Performance Period,
the Committee may, in its discretion, reduce on a pro rata basis (reflecting the
portion of the Performance Period worked by the Participant on a full-time
equivalent basis) the number of Units which would otherwise become Earned Units,
or provide that the number of Units which would otherwise become Earned Units
shall be reduced as provided by the terms of an agreement between the
Participant and the Company pertaining to the Participant’s leave of absence or
part-time schedule.

 

2

--------------------------------------------------------------------------------



 

4.             VESTING OF EARNED UNITS.

 

4.1          Normal Vesting.  Except as otherwise provided by this Award
Agreement, Earned Units shall vest and become Vested Units as provided in the
Grant Notice.

 

4.2          Vesting Upon a Change in Control.

 

(a)           In the event of a Change in Control before the end of the
Performance Period as set forth in the Grant Notice, the vesting of Earned Units
shall be determined in accordance with Section 9.1.

 

(b)           In the event of a Change in Control after the end of the
Performance Period as set forth in the Grant Notice but before the Vesting Date
as set forth in the Grant Notice, the vesting of Earned Units shall be
determined in accordance with Section 9.2.

 

4.3          Vesting Upon Involuntary Termination Following a Change in
Control.  In the event that upon or within eighteen (18) months following the
effective date of a Change in Control, the Participant’s Service (as defined in
Section 5.1 below) terminates due to Involuntary Termination, the vesting of
Earned Units shall be determined in accordance with Section 9.3.

 

5.             TERMINATION OF SERVICE.

 

5.1          General Rule.  In the event that prior to the Vesting Date the
Participant ceases to provide services to the Company (or any Subsidiary or
Affiliate) in the capacity of an Employee, Director or Consultant (collectively
referred to herein as “Service”) for any reason, with or without cause, other
than by reason of the Participant’s termination of Service described in
Section 4.3, the Participant shall forfeit all Units which are not, as of the
time of such termination, Vested Units, and the Participant shall not be
entitled to any payment therefor.

 

5.2          Determination of Termination Date.  For purposes of this Award
Agreement, the date of termination of the Participant’s Service shall be the
date upon which the Participant ceases active performance of services for the
Company, a Subsidiary or Affiliate, as determined by the Company following the
provision of such notification of termination or resignation from Service and
shall be determined solely by this Award Agreement and without reference to any
other agreement, written or oral, including the Participant’s contract of
employment (if any).  Thus, in the event of termination of the Participant’s
Service (regardless of the reason for such termination and whether or not later
to be found invalid or in breach of employment laws in the jurisdiction where
the Participant is employed or the terms of the Participant’s employment
contract, if any), and unless otherwise expressly provided in this Agreement or
determined by the Company, the Participant’s right to vest in the Units under
the Plan, if any, will terminate as of such date and will not be extended by any
notice period (e.g., the Participant’s period of Service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant’s employment contract, if any).  The
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively providing services for purposes of this Award Agreement
(including whether the Participant may still be considered to be providing
services while on a leave of absence).

 

3

--------------------------------------------------------------------------------



 

6.             SETTLEMENT OF THE AWARD.

 

6.1          Issuance of Shares of Common Stock.  Subject to the provisions of
Section 6.3, Section 7 and Section 9.2 below, the Company shall issue to the
Participant on the Settlement Date with respect to each Vested Unit to be
settled on such date one (1) Share.  Shares issued in settlement of Vested Units
shall not be subject to any restriction on transfer other than any such
restriction as may be required pursuant to Section 6.3.

 

6.2          Beneficial Ownership of Shares; Certificate Registration.  The
Participant hereby authorizes the Company, in its sole discretion, to deposit
for the benefit of the Participant with a Company-designated brokerage firm or,
at the Company’s discretion, any other broker with which the Participant has an
account relationship of which the Company has notice any or all Shares acquired
by the Participant pursuant to the settlement of the Award.  Except as provided
by the preceding sentence, a certificate for the Shares as to which the Award is
settled shall be registered in the name of the Participant.

 

6.3          Restrictions on Grant of the Award and Issuance of Shares.  The
grant of the Award and issuance of shares of Common Stock upon settlement of the
Award shall be subject to compliance with all applicable requirements of U.S.
federal, state or foreign law with respect to such securities.  No Shares may be
issued hereunder if the issuance of such Shares would constitute a violation of
any applicable U.S. federal, state or foreign securities laws or other laws or
regulations or the requirements of any stock exchange or market system upon
which the Common Stock may then be listed.  The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance of
any Shares subject to the Award shall relieve the Company of any liability in
respect of the failure to issue such Shares as to which such requisite authority
shall not have been obtained.  As a condition to the settlement of the Award,
the Company may require the Participant to satisfy any qualifications that may
be necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.  Further, regardless of whether the transfer or
issuance of the Shares to be issued pursuant to the Units has been registered
under the Securities Act or has been registered or qualified under the
securities laws of any State, the Company may impose additional restrictions
upon the sale, pledge, or other transfer of the Shares (including the placement
of appropriate legends on stock certificates and the issuance of stop-transfer
instructions to the Company’s transfer agent) if, in the judgment of the Company
and the Company’s counsel, such restrictions are necessary in order to achieve
compliance with the provisions of the Securities Act, the securities laws of any
State, or any other law.

 

6.4          Fractional Shares.  The Company shall not be required to issue
fractional Shares upon the settlement of the Award.

 

7.             TAX WITHHOLDING AND ADVICE.

 

7.1          In General.  The Participant acknowledges that, regardless of any
action taken by the Company or, if different, the Participant’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Participant’s participation in the Plan and legally applicable to
the Participant or deemed by the Company or the Employer in its discretion to be
an appropriate charge to the Participant even if legally applicable to the
Company or the Employer (“Tax-Related Items”), is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer.  The Participant further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Units, including, but
not limited to, the grant, vesting or settlement of the Units, the subsequent
sale of Shares acquired pursuant to such settlement and the receipt of any
dividends; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Units to reduce or eliminate the
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Participant is subject to Tax-Related Items in more than
one jurisdiction between the Grant Date and the date of any relevant taxable or
tax withholding event, as applicable, the Participant acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.

 

4

--------------------------------------------------------------------------------



 

7.2          Withholding of Taxes.  Prior to any relevant taxable or tax
withholding event, as applicable, the Participant agrees to make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items (including hypothetical withholding tax amounts if the
Participant is covered under a Company tax equalization policy).  In this
regard, the Participant authorizes the Company or its agent to satisfy the
obligations with regard to all Tax-Related Items by withholding in Shares to be
issued upon settlement of the Units.  In the event that such withholding in
Shares is problematic under applicable tax or securities law or has materially
adverse accounting consequences, by the Participant’s acceptance of the Units,
the Participant authorizes and directs the Company and any brokerage firm
determined acceptable to the Company to sell on the Participant’s behalf a whole
number of Shares from those Shares issued to the Participant as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
obligation for Tax-Related Items.

 

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Common Stock equivalent.  If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Participant is deemed to have been issued the full number of
Shares subject to the vested Units, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items .

 

If the Participant is covered by a Company tax equalization policy, the
Participant agrees to pay to the Company any additional hypothetical tax
obligation calculated and paid under the terms and conditions of such tax
equalization policy.  Finally, the Participant agrees to pay to the Company or
the Employer, including through direct payment from the Participant and/or
withholding from the Participant’s wages or other cash compensation paid to the
Participant by the Company and/or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold or account for as a
result of the Participant’s participation in the Plan that cannot be satisfied
by the means previously described.  The Company may refuse to issue or deliver
the Shares or the proceeds of the sale of Shares, if the Participant fails to
comply with the Participant’s obligations in connection with the Tax-Related
Items.

 

7.3          Tax Advice.  The Participant represents, warrants and acknowledges
that the Company has made no warranties or representations to the Participant
with respect to the income tax, social contributions or other tax consequences
of the transactions contemplated by this Award Agreement, and the Participant is
in no manner relying on the Company or the Company’s representatives for an
assessment of such tax consequences.  THE PARTICIPANT UNDERSTANDS THAT THE TAX
AND SOCIAL SECURITY LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.  THE PARTICIPANT
IS HEREBY ADVISED TO CONSULT WITH HIS OR HER OWN PERSONAL TAX, LEGAL AND
FINANCIAL ADVISORS REGARDING THE PARTICIPANT’S PARTICIPATION IN THE PLAN BEFORE
TAKING ANY ACTION RELATED TO THE PLAN. NOTHING STATED HEREIN IS INTENDED OR
WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING TAXPAYER
PENALTIES.

 

5

--------------------------------------------------------------------------------



 

8.             AUTHORIZATION TO RELEASE NECESSARY PERSONAL INFORMATION.

 

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s personal
data as described in this Award Agreement, the Appendix and any other Award
grant materials (“Data”) by and among, as applicable, the Employer, the Company
and its Subsidiaries and Affiliates for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.

 

The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Units or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan.

 

The Company’s equity compensation plan recordkeeper is Fidelity Stock Plan
Services, LLC (the “Recordkeeper”).  The Participant understands that Data will
be transferred to the Recordkeeper or such other stock plan service provider as
may be selected by the Company in the future, which is assisting the Company
with the implementation, administration and management of the Plan.  The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than the
Participant’s country.  The Participant understands that if he or she resides
outside the United States, he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting the Company’s
stock administration department.  The Participant authorizes the Company, the
Recordkeeper and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing his
or her participation in the Plan.  The Participant understands that Data will be
held only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan.  The Participant understands if he or
she resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Company’s stock
administration department.  Further, the Participant understands that he or she
is providing the consents herein on a purely voluntary basis.  If the
Participant  does not consent, or if the Participant later seeks to revoke his
or her consent, his or her employment status or service and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing the Participant’s consent is that the Company would not
be able to grant the Participant Units or other equity awards or administer or
maintain such awards.  Therefore, the Participant understands that refusing or
withdrawing his or her consent may affect the Participant’s ability to
participate in the Plan.  For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact the Company’s stock administration
department.

 

6

--------------------------------------------------------------------------------



 

9.             CHANGE IN CONTROL.

 

9.1          Effect on Award of Change in Control Before End of Performance
Period.  In the event of a Change in Control before the end of the Performance
Period as set forth in the Grant Notice, the Performance Period shall end on the
day immediately preceding the Change in Control (the “Adjusted Performance
Period”).  The number of Earned Units and the vesting of those Units shall be
determined for the Adjusted Performance Period in accordance with the following:

 

(a)           Earned Units.  In the Committee’s determination of the number of
Earned Units for the Adjusted Performance Period, the following modifications
shall be made to the components of the Relative Return Factor:

 

(i)            The Company’s TSR shall be determined as provided by Section 2.1,
except that the Company’s Average Per Share Closing Price for the 30-day period
ending on the last day of the Adjusted Performance Period shall be replaced with
the price per Share to be paid to the holder thereof in accordance with the
definitive agreement governing the transaction constituting the Change in
Control (or, in the absence of such agreement, the closing price per Share as
reported on the NASDAQ Stock Market for the last trading day of the Adjusted
Performance Period), adjusted to reflect an assumed reinvestment, as of the
applicable ex-dividend date, of all cash dividends and other cash distributions
(excluding cash distributions resulting from share repurchases or redemptions by
the Company) paid to stockholders during the Adjusted Performance Period, as
illustrated in Appendix B to the Grant Notice.

 

(ii)           The TSR for each Benchmark Company shall be determined as
provided by Section 2.3, except that for the purposes of clause (a) thereof, the
Average Closing Index Value shall be determined for the 30-day period ending on
the last day of the Adjusted Performance Period.

 

(b)           Vested Units if Award Assumed.  In the event of a Change in
Control before the end of the Performance Period in connection with which the
Award will be assumed or replaced with a substitute Award, as described in
Section 11 of the Plan, then, as of the last day of the Adjusted Performance
Period and provided that the Participant’s Service has not terminated prior to
such date, a portion of the Earned Units determined in accordance with
Section 9.1(a) shall become Vested Units (the “Accelerated Units”), with such
portion determined by multiplying the total number of Earned Units by a
fraction, the numerator of which equals the number of days contained in the
Adjusted Performance Period and the denominator of which equals the number of
days contained in the original Performance Period determined without regard to
this Section.  The Accelerated Units shall be settled in accordance Section 6
immediately prior to the consummation of the Change in Control.  Except as
otherwise provided by Section 9.3, that portion of the Earned Units determined
in accordance with Section 9.1(a) in excess of the number of Accelerated Units
shall become Vested Units on the Vesting Date of the original Performance Period
determined without regard to this Section, provided that the Participant’s
Service has not terminated prior to such Vesting Date.  Such Vested Units shall
be settled on the Settlement Date in accordance with Section 6, provided that
payment for each Vested Unit shall be made in the amount and in the form of the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a Share on the effective date of the
Change in Control was entitled (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares).

 

(c)           Vested Units if Award Not Assumed.  In the event of a Change in
Control before the end of the Performance Period in connection with which the
Award will not be assumed or replaced with a substitute Award, as described in
Section 11 of the Plan, then, as of the last day of the Adjusted Performance
Period and provided that the Participant’s Service has not terminated prior to
such date, all of the Earned Units determined in accordance with
Section 9.1(a) shall become Vested Units and shall be settled in accordance
Section 6 immediately prior to the consummation of the Change in Control.

 

7

--------------------------------------------------------------------------------



 

9.2          Effect on Award of Change in Control After End of Performance
Period But Before Vesting Date.  In the event of a Change in Control upon or
after the end of the Performance Period but before the Vesting Date, each as set
forth in the Grant Notice, the number of Earned Units determined in accordance
with the Grant Notice shall become Vested Units and shall be settled in
accordance Section 6 immediately prior to the consummation of the Change in
Control, provided that the Participant’s Service has not previously terminated.

 

9.3          Involuntary Termination Following Change in Control.  In the event
that upon or within eighteen (18) months following the effective date of the
Change in Control, the Participant’s Service terminates due to Involuntary
Termination, then all Earned Units that have not previously become Vested Units,
if any, shall be deemed Vested Units effective as of the effective date of the
Participant’s Involuntary Termination (as determined in accordance with
Section 9.4) and shall be settled in accordance with Section 6, treating the
date of the Participant’s termination of Service as the Vesting Date, and
provided that payment for each Vested Unit shall be made in the amount and in
the form of the consideration (whether stock, cash, other securities or property
or a combination thereof) to which a holder of a Share on the effective date of
the Change in Control was entitled (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares).  Vested Units vested as a result of the Participant’s
Involuntary Termination shall be settled in accordance with Section 6 on the
60th day following the date of the Participant’s termination of employment or
service provided that the Participant has signed a full general release in a
form prepared by or otherwise acceptable to Company, releasing all claims, known
or unknown, that the Participant may have against Company and its officers,
directors, employees and affiliated companies, arising out of or in any way
related to the Participant’s employment or service or termination of employment
or service with Company and the period for revocation, if any, of such release
has lapsed on or before such 60th day without the release having been revoked. 
In the event that such release does not become effective in accordance with its
terms on or before the 60th day following the date of the Participant’s
termination of employment or service, the Participant shall forfeit, without
compensation therefor, any Earned Units that were deemed vested as a result of
the Participant’s Involuntary Termination.

 

9.4          “Involuntary Termination” shall mean the termination of the
employment or service of any Participant which occurs by reason of:

 

(a)           such Participant’s involuntary dismissal or discharge by the
Company or a Subsidiary or Affiliate for reasons other than Misconduct, or

 

(b)           such Participant’s voluntary resignation following the initial
existence of any of the following conditions: (A) a material diminution in the
Participant’s authority, duties or responsibilities, (B) a material diminution
in the Participant’s (i) base salary (including, without limitation, a reduction
of base salary by more than 10%) or (ii) total cash compensation (including base
salary and target bonus potential (including, without limitation, a reduction of
total target cash compensation by more than 10%), (C) a material change in the
geographic location at which the Participant must perform the services
(including, without limitation, a change in the Participant’s assigned workplace
that increases the Participant’s one-way commute by more than 35 miles),
provided and only if such diminution or change is effected by the Company
without the Participant’s written consent.  No voluntary resignation by the
Participant shall be treated as an Involuntary Termination pursuant to this
Section 9.3(b) unless the Participant gives written notice to the Committee
advising the Company of such intended resignation (along with the facts and
circumstances constituting the condition asserted as the reason for such
resignation) within 30 days after the time the Participant becomes aware of the
existence of such condition and provides the Company a cure period of 30 days
following such date that notice is delivered. If the Committee determines that
the asserted condition exists and the Company does not cure such condition
within the 30-day cure period, the Participant’s termination of employment or
service shall be effective on such 30th day of the cure period.

 

8

--------------------------------------------------------------------------------



 

10.          ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

 

The number of Units awarded pursuant to this Award Agreement (both the Target
Number of Units and Maximum Number of Units) is subject to adjustment as
provided in Article 11 of the Plan.  Upon the occurrence of an event described
in Article 11 of the Plan, any and all new, substituted or additional securities
or other property to which a holder of a Share issuable in settlement of the
Award would be entitled shall be immediately subject to the Award Agreement and
included within the meaning of the term “Shares” for all purposes of the Award. 
The Participant shall be notified of such adjustments and such adjustments shall
be binding upon the Company and the Participant.

 

11.          NO ENTITLEMENT OR CLAIMS FOR COMPENSATION.

 

11.1        Nature of the Grant.  In accepting the Award, the Participant
acknowledges, understands and agrees that:

 

(a)           the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, to the extent permitted by the Plan;

 

(b)           the grant of the Units is voluntary and occasional and does not
create any contractual or other right to receive future grants of Units, or
benefits in lieu of Units, even if Units have been granted in the past;

 

(c)           all decisions with respect to future Units or other grants, if
any, will be at the sole discretion of the Company;

 

(d)           the Units grant and the Participant’s participation in the Plan
shall not create a right to employment or be interpreted as forming an
employment or services contract with the Company, the Employer or any Subsidiary
or Affiliate and shall not interfere with the ability of the Company, the
Employer or any Subsidiary or Affiliate, as applicable, to terminate the
Participant’s employment or service relationship (if any);

 

(e)           the Participant is voluntarily participating in the Plan;

 

(f)            the Units and the Shares subject to the Units are not intended to
replace any pension rights or compensation;

 

(g)           the Units and the Shares subject to the Units, and the income and
value of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

 

(h)           the future value of the underlying Shares is unknown,
indeterminable and cannot be predicted with certainty;

 

9

--------------------------------------------------------------------------------



 

(i)            no claim or entitlement to compensation or damages shall arise
from forfeiture of the Units resulting from the termination of the Participant’s
employment or other service relationship (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment contract, if any), and in consideration of the grant of the Units to
which the Participant is otherwise not entitled, the Participant irrevocably
agrees never to institute any claim against the Company, any of its Subsidiaries
or Affiliates or the Employer, waives his or her ability, if any, to bring any
such claim, and releases the Company, its Subsidiaries and Affiliates and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Participant shall be deemed irrevocably to have agreed not to pursue
such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claim;

 

(j)            unless otherwise provided in the Plan or determined by the
Company in its discretion, the Units and the benefits evidenced by this Award
Agreement do not create any entitlement to have the Units or any such benefits
transferred to, or assumed by, another company nor be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
shares of the Company; and

 

(k)           the following provisions apply only if the Participant is
providing services outside the United States:

 

(i)    the Units and the Shares subject to the Units are not part of normal or
expected compensation or salary for any purpose; and

 

(ii)   the Participant acknowledges and agrees that neither the Company, the
Employer nor any Subsidiary or Affiliate shall be liable for any foreign
exchange rate fluctuation between the Participant’s local currency and the
United States Dollar that may affect the value of the Units or of any amounts
due to the Participant pursuant to the settlement of the Units or the subsequent
sale of any Shares acquired upon settlement.

 

12.          RIGHTS AS A STOCKHOLDER.

 

The Participant shall have no rights as a stockholder with respect to any Shares
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such Shares or the deposit of such Shares in a brokerage
account (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company).  No adjustment shall be made
for dividends, distributions or other rights for which the record date is prior
to the date the Shares are issued, except as provided in Section 10.

 

13.          MISCELLANEOUS PROVISIONS.

 

13.1        Amendment.  The Committee may amend this Award Agreement at any
time; provided, however, that no such amendment may adversely affect the
Participant’s rights under this Award Agreement without the consent of the
Participant, except to the extent such amendment is desirable or necessary to
comply with applicable law, including, but not limited to, Code Section 409A as
further provided in the Plan.  No amendment or addition to this Award Agreement
shall be effective unless in writing.

 

13.2        Nontransferability of the Award.  Prior to the issuance of Shares on
the applicable Settlement Date, no right or interest of the Participant in the
Award nor any Shares issuable on settlement of the Award shall be in any manner
pledged, encumbered, or hypothecated to or in favor of any party other than the
Company or a Subsidiary or Affiliate or shall become subject to any lien,
obligation, or liability of such Participant to any other party other than the
Company, or a Subsidiary or Affiliate. Except as otherwise provided by the
Committee, no Award shall be assigned, transferred or otherwise disposed of
other than by will or the laws of descent and distribution.  All rights with
respect to the Award shall be exercisable during the Participant’s lifetime only
by the Participant or the Participant’s guardian or legal representative.

 

10

--------------------------------------------------------------------------------



 

13.3        Further Instruments and Imposition of Other Requirements.  The
parties hereto agree to execute such further instruments and to take such
further action as may reasonably be necessary to carry out the intent of this
Award Agreement.  The Company reserves the right to impose other requirements on
Participant’s participation in the Plan, on the Units and on any Shares acquired
under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan.  Furthermore, the Participant acknowledges that the laws of the
country in which the Participant is working at the time of grant, vesting and
settlement of the Units or the sale of Shares received pursuant to this Award
Agreement (including any rules or regulations governing securities, foreign
exchange, tax, labor, or other matters) may subject the Participant to
additional procedural or regulatory requirements that the Participant is and
will be solely responsible for and must fulfill.

 

13.4        Binding Effect.  This Award Agreement shall inure to the benefit of
the successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.

 

13.5        Notices.  Any notice required to be given or delivered to the
Company under the terms of this Award Agreement shall be in writing and
addressed to the Company at its principal corporate offices.  Any notice
required to be given or delivered to the Participant shall be in writing and
addressed to the Participant at the address maintained for the Participant in
the Company’s records or at the address of the local office of the Company or of
a Subsidiary or Affiliate at which the Participant works.

 

13.6        Construction of Award Agreement.  The Grant Notice, this Award
Agreement, and the Units evidenced hereby (i) are made and granted pursuant to
the Plan and are in all respects limited by and subject to the terms of the
Plan, and (ii) constitute the entire agreement between the Participant and the
Company on the subject matter hereof and supersede all proposals, written or
oral, and all other communications between the parties related to the subject
matter.  Notwithstanding the foregoing, the terms of any Change in Control
Agreement (or similar written, fully-executed agreement) between the Company and
Participant shall continue to be effective until the termination thereof (and
may, for example, provide for alternative treatment than is set forth in
Section 9 of this Award Agreement).  All decisions of the Committee with respect
to any question or issue arising under the Grant Notice, this Award Agreement or
the Plan shall be conclusive and binding on all persons having an interest in
the Units.

 

13.7        Governing Law and Venue.  The interpretation, performance and
enforcement of this Award Agreement shall be governed by the laws of the State
of Texas, U.S.A. without regard to the conflict-of-laws rules thereof or of any
other jurisdiction.  For purposes of litigating any dispute that arises under
this grant or this Award Agreement, the parties hereby submit to and consent to
the jurisdiction of the State of Texas, agree that such litigation shall be
conducted in the courts of Travis County, Texas, or the federal courts for the
United States for the Western District of Texas, where this grant is made and/or
to be performed.

 

11

--------------------------------------------------------------------------------



 

13.8        Section 409A.

 

(a)           Compliance with Code Section 409A.  Notwithstanding any other
provision of the Plan, this Award Agreement or the Grant Notice, the Plan, this
Award Agreement and the Grant Notice shall be interpreted in accordance with,
and incorporate the terms and conditions required by, Code Section 409A
(together with any Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the date hereof).  The vesting and
settlement of Units awarded pursuant to this Award Agreement are intended to
qualify for the “short-term deferral” exemption from Section 409A of the Code
and the terms of this Award Agreement shall be interpreted in compliance with
this intention.  The Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
the Plan and/or this Award Agreement or the Grant Notice or adopt other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, including amendments or actions that would
result in a reduction in benefits payable under the Award, as the Committee
determines are necessary or appropriate to ensure that the Units qualify for
exemption from or comply with Code Section 409A or mitigate any additional tax,
interest and/or penalties or other adverse tax consequences that may apply under
Section 409A of the Code; provided, however, that the Company makes no
representations that the Units will be exempt from Code Section 409A and makes
no undertaking to preclude Code Section 409A from applying to the Units.

 

(b)           Separation from Service; Required Delay in Payment to Specified
Employee.  Notwithstanding anything set forth herein to the contrary, if the
Participant is a U.S. taxpayer, no amount payable pursuant to this Agreement on
account of the Participant’s termination of Service which constitutes a
“deferral of compensation” within the meaning of Code Section 409A shall be paid
unless and until the Participant has incurred a “separation from service” within
the meaning of Code Section 409A.  Furthermore, to the extent that the
Participant is a “specified employee” within the meaning of Code Section 409A as
of the date of the Participant’s separation from service, no amount that
constitutes a deferral of compensation which is payable on account of the
Participant’s separation from service shall paid to the Participant before the
date (the “Delayed Payment Date”) which is the first day of the seventh month
after the date of the Participant’s separation from service or, if earlier, the
date of the Participant’s death following such separation from service.  All
such amounts that would, but for this Section, become payable prior to the
Delayed Payment Date will be accumulated and paid on the Delayed Payment Date.

 

13.9        Administration.  The Committee shall have the power to interpret the
Plan and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon the Participant, the Company and all other interested
persons.  No member of the Committee or the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, this Award Agreement or the Units.

 

13.10      Counterparts.  The Grant Notice may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

13.11      Severability.  If any provision of this Award Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible. 
In any event, all other provisions of this Award Agreement shall be deemed valid
and enforceable to the full extent possible.

 

12

--------------------------------------------------------------------------------



 

13.12      Language.  If the Participant has received this Award Agreement or
any other document related to the Plan in a language other than English and the
meaning of the translated version is different from the English version, the
English version will control.

 

13.13      Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an online or electronic system established and maintained by
the Company or a third party designated by the Company.

 

13.14      Waiver.  The Participant acknowledges that a waiver by the Company of
breach of any provision of this Award Agreement shall not operate or be
construed as a waiver of any other provision of this Award Agreement, or of any
subsequent breach by the Participant or any other award recipient.

 

13.15      Addendum.  Notwithstanding any provisions in this Award Agreement,
the grant of Units shall be subject to any special terms and conditions set
forth in any Addendum to this Award Agreement for the Participant’s country of
residence.  Moreover, if the Participant relocates to one of the countries
included in the Addendum, the special terms and conditions for such country will
apply to the Participant, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons and, in such event, the Company reserves the right to
require the Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.  The Addendum is hereby
incorporated by reference as part of this Award Agreement.

 

13.16      Clawback/Recovery.  The Units and any Shares, cash or other property
issued in settlement of the Units will be subject to recoupment in accordance
with any clawback policy that the Company is required to adopt pursuant to the
listing standards of any national securities exchange or association on which
the Company’s securities are listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law.  In addition, the Committee may impose such other clawback, recovery or
recoupment provisions on an Award as the Committee determines necessary or
appropriate, including, but not limited to, a reacquisition right in respect of
previously acquired Shares or other cash or property upon the occurrence of
cause (as determined by the Committee).

 

13

--------------------------------------------------------------------------------



 

SILICON LABORATORIES INC.

2009 STOCK INCENTIVE PLAN

 

ADDENDUM TO

GLOBAL MARKET STOCK UNITS AWARD AGREEMENT

 

Terms and Conditions

 

This Addendum includes additional terms and conditions that govern the award of
market stock units (“Units”) to the Participant by Silicon Laboratories Inc.
(the “Company”) under the Silicon Laboratories Inc. 2009 Stock Incentive Plan,
as amended and restated (the “Plan”) if the Participant resides in one of the
countries listed below.  Capitalized terms not explicitly defined in this
Addendum but defined in the Plan or the Global Market Stock Units Award
Agreement (the “Award Agreement”) shall have the same definitions as in the
Plan, the Grant Notice and/or the Award Agreement, as applicable.

 

Notifications

 

This Addendum also includes information regarding exchange control and other
issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan.  The information is based on the
exchange control, securities and other laws in effect in the respective
countries as of October 2013.  Such laws are often complex and change
frequently.  As a result, the Company strongly recommends that the Participant
not rely on the information herein as the only source of information relating to
the consequences of participation in the Plan because the information may be out
of date at the time that the Units vest or the shares of the common stock
(“Shares”) are sold.

 

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of a particular result.  Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.

 

Finally, the Participant understands that if he or she is a citizen or resident
of a country other than the one in which the Participant is currently working,
transfers employment after the Grant Date, or is considered a resident of
another country for local law purposes, the information contained herein may not
apply to the Participant, and the Company shall, in its discretion, determine to
what extent the terms and conditions contained herein shall apply.

 

UNITED STATES

 

Terms and Conditions

 

Death of the Participant.  Notwithstanding Sections 5.1 and 5.2 of the Award
Agreement, if the Participant ceases Service prior to the Vesting Date by reason
of his or her death prior to the Vesting Date, the Participant shall not forfeit
the Award.  In such case, the number of Earned Units shall be determined as of
the end of the Performance Period in accordance with Section 3, and all such
Earned Units shall be deemed Vested Units upon the Committee’s certification in
accordance with Section 3.1 and settled in accordance with Section 6 as if the
Participant’s Service had continued through the Vesting Date.  The Shares due in
settlement of such Vested Units shall be issued to the personal representative
of the Participant’s estate, the person or persons to whom the Award is
transferred pursuant to the Participant’s will or in accordance with the laws of
descent and distribution (collectively referred to herein as the “Participant’s
Heirs”). If the Participant dies prior to the end of an Adjusted Performance
Period (as described in Section 9.1), which becomes applicable as a result of a
Change in Control occurring before the end of the Performance Period as set
forth in the Grant Notice, then the number of Earned Units will be determined as
of the end of the Adjusted Performance Period in accordance with Section 9.1(a),
and all such Earned Units shall be deemed Vested Units upon the Committee’s
certification in accordance with Section 3.1 and settled in accordance with
Section 6 immediately prior to the consummation of the Change in Control.

 

14

--------------------------------------------------------------------------------



 

Issuance of Shares of Common Stock.  The following sentence replaces the first
sentence in Section 6.1 of the Award Agreement.

 

Subject to the provisions of Section 6.3, Section 7 and Section 9.2 below, the
Company shall issue to the Participant (or, if applicable, the Participant’s
Heirs), on the Settlement Date with respect to each Vested Unit to be settled on
such date one (1) Share.

 

Beneficial Ownership of Shares; Certificate Registration.  The following
sentence replaces the last sentence in Section 6.2 of the Award Agreement.

 

Except as provided by the preceding sentence, a certificate for the Shares as to
which the Award is settled shall be registered in the name of the Participant,
or, if applicable, in the names of the Participant’s Heirs.

 

15

--------------------------------------------------------------------------------